Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 2/4/22 as being acknowledged and entered.  By this amendment claims 14-16 have been added and claims 1-16 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Harada et al. (USPGPub 2009/0194781) in view of Fuchi et al. (US PGPub 2013/0119280) and Ishida et al. (US PGPub 2014/0131753).
Claim 1:  Harada teaches a light-emitting device, comprising: at least one light emitter (34); a wavelength converter including a first phosphor (23) to emit, in response to light emitted from the at least one light emitter, light having a first peak wavelength in a wavelength region of 400 to 500 nm in an emission spectrum of light to be emitted externally [0076]; and a second phosphor (21) to emit, in response to light emitted from the at least one light emitter, light having a second peak wavelength in a wavelength region of 500 to 600 nm in the emission spectrum [0076], a third phosphor (22) to emit, in response to light emitted from the at least one light emitter [0076], wherein the at 
Claim 2:  Harada teaches [0076] the first peak wavelength is a maximum peak wavelength in the emission spectrum.  
Claim 3:  Harada and Fuchi teach a light intensity at the third peak wavelength constitutes 20 to 60% inclusive of a light intensity at a maximum peak wavelength in an entire wavelength region of the emission spectrum.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   One of ordinary skill in the art would be able to manipulate the phosphors to produces the percentage claimed.
Claim 4:  Harada and Fuchi teach a light intensity in a wavelength region of 315 nm or less constitutes 30% or less of a light intensity at the third peak wavelength.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Claim 5:  Harada teaches the at least one light emitter comprises a plurality of light emitters [0007].  
Claim 6:  Harada teaches an illumination apparatus, comprising: one or more of the light-emitting devices according to claim 1.  
Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (USPGPub 2009/0194781) in view of Onuma et al (US PGPub 2019/0088832; PCT/JP2017/011359) and Ishida et al. (US PGPub 2014/0131753).
Claim 7:  Harada teaches an illumination apparatus, comprising: a plurality of light-emitting devices each including a light emitter sealed within a wavelength converter, wherein the plurality of light-emitting devices emit light having an emission spectrum including a first peak wavelength in a wavelength region of 400 to 500 nm, a second peak wavelength in a wavelength region of 500 to 600 nm, and a third peak wavelength in a wavelength region of 315 to 400 nm.  Harada does not specifically  (Table 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Harada to have modified the difference between the maximum light intensity and the minimum light intensity of 20% or less in the wavelength region of 430 to 700 nm in the emission spectrum to produce the appropriate color temperature as taught by Harada (ABS) (Table 1). Harada and Onuma do no teach the light emitter sealed with a sealant, wherein the sealant is formed from a first material and wavelength converter if formed on an upper surface of the sealant and is formed of a second material different from the first material. Ishida teaches (Fig. 1B) the light emitter sealed with a sealant (6) [0075], wherein the sealant is formed from a first material and wavelength converter (4) if formed on an upper surface of the sealant and is formed of a second material different from the first material to effectively guide the emitted light toward the phosphor layer improving heat dissipating and light loss which lead to output improvement [0075]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Harada and Fuchi to have had the sealant is formed from a first material and wavelength converter if formed on an upper surface of the sealant and is formed of a second material different from the first material to 
Claim 8:  Onuma teaches (ABS) (Table 1) wherein the first peak wavelength is a maximum peak wavelength in the emission spectrum.  
Claim 9:  Onuma teaches (ABS) (Table 1) a light intensity at the third peak wavelength constitutes 20 to 60% inclusive of a light intensity at a maximum peak wavelength in an entire wavelength region of the emission spectrum.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   One of ordinary skill in the art would be able to manipulate the phosphors to produces the percentage claimed.
Claim 10:  Onuma teaches (ABS) (Table 1) wherein a light intensity in a wavelength region of 315 nm or less constitutes 30% or less of a light intensity at the third peak wavelength.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable 
Claim 11:  Harada teaches a light-emitting device, comprising: at least one light emitter; a wavelength converter including: a first phosphor to emit, in response to light emitted from the at least one light emitter, light having a first peak wavelength in a wavelength region of 400 to 500 nm in an emission spectrum of light to be emitted externally; and a second phosphor to emit, in response to light emitted from the at least one light emitter, light having a second peak wavelength in a wavelength region of 500 to 600 nm in the emission spectrum, wherein the at least one light emitter has a third peak wavelength in a wavelength region of 315 to 400 nm in the emission spectrum, Harada does not specifically teach a difference between the maximum light intensity and the minimum light intensity of 20% or less in the wavelength region of 430 to 700 nm in the emission spectrum.  Onuma teaches a difference between the maximum light intensity and the minimum light intensity of 20% or less in the wavelength region of 430 to 700 nm in the emission spectrum to produce an appropriate color temperature (ABS) 
Claim 12: Onuma teaches (ABS) (Table 1) a difference between the maximum light intensity and the minimum light intensity of 20% or less in the wavelength region of 450 to 700 nm in the emission spectrum.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Claim 14:  Ishida teaches (Fig. 1B) a frame (8) including a straight portion and a slanting portion; and a substrate, wherein the sealant (6)is formed between the substrate and the slanting portion of the frame, and the wavelength converter (4) formed between the sealant and the straight portion of the frame (8).
Claim 15:  Ishida teaches (Fig. 1B) a frame (8) including a straight portion and a slanting portion; and a substrate, wherein the sealant (6)is formed between the substrate and the slanting portion of the frame, and the wavelength converter (4) formed between the sealant and the straight portion of the frame (8).
Claim 16:  Ishida teaches (Fig. 1B) a frame (8) including a straight portion and a slanting portion; and a substrate, wherein the sealant (6)is formed between the substrate and the slanting portion of the frame, and the wavelength converter (4) formed between the sealant and the straight portion of the frame (8).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (USPGPub 2009/0794781) in view of Onuma et al (US PGPub 2019/0088832; PCT/JP2017/011359) and Ishida et al. (US PGPub 2014/0131753), as applied to claim 7 above and further in view of Fuchi et al. (US PGPub 2013/0119280)
Regarding claim 13, as described above, Harada, Onuma, and Ishida substantially read on the invention as claimed, except Harada, Onuma, and Ishida do not teach a phosphor that emits fluorescence in the near-infrared region. Harada teaches the third phosphor being in the red region closer to the near-infrared region but not in the near-infrared region.  Fuchi teaches an LED device with an emitter in the claimed range that uses near-infrared phosphors ( to provide an infrared light emitting device with a broader band of infrared light and smaller size for use in medical devices ([0002-0003]; ABS).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Harada, Onuma, and Ishida to have had the third phosphor emit a fluorescent in the near infrared to provide an infrared light emitting device with a broader band of infrared light and smaller size for use in medical devices as taught by Fuchi ([0002-0003]; ABS).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Narendran et al. (US PGPub 2008/0117500)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814